NELSON, Presiding Judge
(specially concurring).
While I fully concur in the determination of the majority that the award must *554be set aside, I would reach and decide the threshold issue of the proper parties both before this Court and before the Industrial Commission. As Judge Stevens points out, supra, the hearing officer below refused to join the State Compensation Fund in the hearing held on this matter on 6 March 1974 after our initial memorandum opinion in this case on 6 November 1973. I believe that decision was improper and resulted in proceedings without an indispensable party.
An increasing number of cases involving disputes between carriers and employers as to who is liable to pay an admittedly injured workman, injured by accident in the course of his employment, are appearing before this Court. E. g., Coca-Cola Bottling Co. v. Wokatsch, 23 Ariz.App. 496, 534 P.2d 304 (Filed April 17, 1975). This is apparently not a recent phenomenon. 3 Larson’s Workmen’s Compensation Law, § 95 (1973). While I have not found, nor has my attention been directed to a case where, because of technicalities and multiple parties and claims, an injured workman has been left without just compensation, this case comes close enough to that situation to provoke this Court to express its alarm in the hope of preventing such unfortunate occurrences in the future.
If we were to hold that when an injured workman has worked with one employer who has been insured by more than one carrier, and there is a dispute as to which carrier is liable for the compensation, both or all the carriers are indispensable parties to any hearings or actions, the injured workman would be protected in all cases. I read Aetna Casualty & Surety Company v. Industrial Commission of Arizona, 17 Ariz.App. 137, 495 P.2d 1344 (1972), to point the way to this conclusion and I would now hold that way in this case.
In addition, as Judge Stevens also points out, the decision of our Supreme Court in Industrial Commission of Arizona v. Cameron, supra, makes the procedural rules of court applicable to workmen’s compensation cases. That decision, when read in conjunction with A.R.S. § 23-951, and particularly subsection E., makes the application of Rule 1(b), par. 2, Rules of the Supreme Court, 17A A.R.S. proper in this case. Rule 1(b), par. 2 requires the disclosure of the real parties in interest in the application for the writ. The real parties in interest in this case are Brown and the State Compensation Fund. Both should have been denominated as respondents in this case. The real party in interest to the dispute itself is the State Compensation Fund and it should be required to respond and defend both at the Commission level and in this Court.
The course this action has taken indicates the need for such a holding. Brown, who has apparently carried his burden of showing that his injury arose out of and occurred in the course of his employment, at the very best will be forced to get a lawyer, at an added, and in my view unnecessary cost to himself, in an effort to obtain compensation from at least one of the carriers. At. the worst, he will get nothing because of technicalities and time limits unrelated to his reponsibility to show he was injured and that his injury arose out of and occurred in the course of his employment.